       Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 1 of 12
                                          FILED              LODGED


 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
                                         Apr 26 2021
 2   District of Arizona
                                           CLERK U.S. DISTRICT COURT
 3   KEVIN POOLEY                             DISTRICT OF ARIZONA
     Arizona State Bar No. 032759
 4   Special Assistant U.S. Attorney
     Email: Kevin.Pooley@usdoj.gov
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                                 No. CR-20-00584-PHX-DJH
11
                           Plaintiff,
12                                                                 PLEA AGREEMENT
              vs.
13
14    Andrew Walsh,
15                         Defendant.
16
17          Plaintiff, United States of America, and the defendant, Andrew Walsh, hereby agree
18   to dispose of this matter on the following terms and conditions:
19   1.     PLEA
20          The defendant will plead guilty to the Information charging him with Count 1, a
21   violation of Title 21, United States Code §§ 841(a)(1) and (b)(1)(B)(viii), Possession With
22   Intent to Distribute Methamphetamine, a Controlled Substance, a Class B felony offense.
23   2.     MAXIMUM PENALTIES
24          (a)     A violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii) is punishable
25   by a minimum term of imprisonment of five (5) years, a maximum term of imprisonment
26   of forty (40) years, and a maximum fine of $5,000,000.00, or both, and a term of supervised
27   release of at least four (4) years and up to life. Each supervised release violation may carry
28
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 2 of 12




 1   a maximum penalty of three (3) years in prison pursuant to Title 18, United States Code,
 2   § 3583(e)(3).
 3          (b)      According to the Sentencing Guidelines issued pursuant to the Sentencing
 4   Reform Act of 1984, the Court shall order the defendant to:
 5                (1)      make restitution to any victim of the offense pursuant to 18 U.S.C. §
 6   3663 and/or 3663A, unless the Court determines that restitution would not be appropriate;
 7                (2)      pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
 8   fine is not appropriate;
 9                (3)      serve a term of supervised release when required by statute or when a
10   sentence of imprisonment of more than one year is imposed (with the understanding that
11   the Court may impose a term of supervised release in all other cases); and
12                (4)      pay upon conviction a $100.00 special assessment for each count to
13   which the defendant pleads guilty pursuant to 18 U.S.C. § 3013(a)(2)(A).
14          (c)      The Court is required to consider the Sentencing Guidelines in determining
15   the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
16   is free to exercise its discretion to impose any reasonable sentence up to the maximum set
17   by statute for the crime of conviction, unless there are stipulations to the contrary that the
18   Court accepts.
19          (d)      The defendant understands and acknowledges that conviction of this offense
20   may result in the defendant and the defendant’s immediate family members losing
21   eligibility for certain Welfare, Food Stamp, Social Security and other federal benefits
22   pursuant to 21 U.S.C. §§ 862 and 862a.
23   3.     AGREEMENTS REGARDING SENTENCING
24          (a)      Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C) and the U.S.
25   Sentencing Guidelines § 6B1.4, the parties stipulate that for purposes of determining the
26   sentence in this case, the quantity and quality of methamphetamine that is readily provable
27   as being in the possession and control of the defendant for purposes of distribution will be
28   that which is set forth in a lab quantity/quality analysis for this case, if such report is


                                                 -2-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 3 of 12




 1   received by defense counsel prior to sentencing. If a report is not received prior to
 2   sentencing, the quantity and quality stipulated will be a mixture of methamphetamine in
 3   the quantity of 496.9 grams. The defendant understands that if the Court rejects this
 4   stipulation, the parties will have the opportunity to withdraw from the plea agreement.
 5   Should this case, for any reason, proceed to trial, neither party shall be bound by this
 6   stipulation with regard to the amount of drugs attributable to the defendant.
 7          (b)      Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
 8   the defendant stipulate that the defendant shall be sentenced to a term of imprisonment that
 9   is no greater than the high end of the advisory Sentencing Guideline range, as determined
10   by the Court.
11          (c)      Stipulation. The defendant stipulates that he shall forfeit $3,357.00 dollars,
12   as more fully set forth in paragraph 8 below.
13          (d)      Stipulation/Recommendation: Safety Valve. Pursuant to Fed. R. Crim. P.
14   11(c)(1)(B) and (C), the United States and the defendant stipulate and agree that the
15   defendant shall receive a two-level reduction in the Guidelines offense level if the
16   defendant meets all five criteria required for the defendant’s eligibility for the “safety
17   valve” reduction pursuant to the U.S. Sentencing Guidelines §§ 2D1.1(b)(18) and 5C1.2(a).
18   However, if the defendant is ineligible under the U.S. Sentencing Guidelines, but qualifies
19   for the expanded Safety Valve Relief under the First Step Act pursuant to 18 U.S.C. §
20   3553(f), then the United States will recommend that the defendant receive a two-level
21   downward variance pursuant to 18 U.S.C. § 3553(a). In exchange for the recommendation,
22   the defendant agrees to not seek a further reduced sentence pursuant to 18 U.S.C. § 3582(c)
23   if the U.S. Sentencing Commission amends § 5C1.2 to reflect the safety valve provisions
24   under the First Step Act and makes that amendment retroactive. If the defendant is not
25   eligible for “safety valve” relief under the Guidelines or under the First Step Act, then the
26   parties agree that this particular provision will be void and all other provisions of this plea
27   agreement shall remain in full force and effect.
28


                                                  -3-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 4 of 12




 1          (e)    Recommendation: Acceptance of Responsibility. If the defendant makes full
 2   and complete disclosure to the U.S. Probation Office of the circumstances surrounding the
 3   defendant’s commission of the offense, and if the defendant demonstrates an acceptance
 4   of responsibility for this offense up to and including the time of sentencing, the United
 5   States will recommend a two-level reduction in the applicable Sentencing Guidelines
 6   offense level pursuant to U.S.S.G.§ 3E1.1(a). If the defendant has an offense level of 16
 7   or more, the United States will recommend an additional one-level reduction in the
 8   applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).
 9          (f)    Recommendation: Average Participant.          Pursuant to Fed. R. Crim. P.
10   11(c)(1)(C), the United States and the defendant both recommend that the defendant be
11   considered an average participant in the offense of conviction.
12          (g)    Non-Binding      Recommendations.       The     defendant    understands     that
13   recommendations are not binding on the Court. The defendant further understands that he
14   will not be permitted to withdraw the guilty plea if the Court does not follow a
15   recommendation.
16          (h)    Assets and Financial Responsibility. The defendant shall make a full
17   accounting of all assets in which the defendant has any legal or equitable interest. The
18   defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
19   transfer any such assets or property before sentencing, without the prior approval of the
20   United States (provided, however, that no prior approval will be required for routine, day-
21   to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
22   Office to immediately obtain a credit report as to the defendant in order to evaluate the
23   defendant’s ability to satisfy any financial obligation imposed by the Court. The
24   defendant also shall make full disclosure of all current and projected assets to the U.S.
25   Probation Office immediately and prior to the termination of the defendant’s supervised
26   release or probation, such disclosures to be shared with the United States Attorney’s Office,
27   including the Financial Litigation Unit, for any purpose. Finally, the defendant shall
28


                                                  -4-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 5 of 12




 1   participate in the Inmate Financial Responsibility Program to fulfill all financial obligations
 2   due and owing under this agreement and the law.
 3   4.     AGREEMENT TO DISMISS OR NOT TO PROSECUTE
 4          (a)    The United States agrees not to prosecute defendant for any other conduct
 5   listed in the discovery in this case.
 6   5.     COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION
 7          (a)    If the Court, after reviewing this plea agreement, concludes that any
 8   provision contained herein is inappropriate, it may reject the plea agreement and give the
 9   defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
10   11(c)(5).
11          (b)    If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
12   vacated, or reversed at any time, this agreement shall be null and void, the United States
13   shall be free to prosecute the defendant for all crimes of which it then has knowledge and
14   any charges that have been dismissed because of this plea agreement shall automatically
15   be reinstated. In such event, the defendant waives any and all objections, motions, and
16   defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
17   restrictions in bringing later charges or proceedings. The defendant understands that any
18   statements made at the time of the defendant’s change of plea or sentencing may be used
19   against the defendant in any subsequent hearing, trial, or proceeding subject to the
20   limitations of Fed. R. Evid. 410.
21   6.     WAIVER OF DEFENSES AND APPEAL RIGHTS
22          Providing the defendant’s sentence is consistent with this agreement, the defendant
23   waives (1) any and all motions, defenses, probable cause determinations, and objections
24   that the defendant could assert to the indictment or information; and (2) any right to file an
25   appeal, any collateral attack, and any other writ or motion that challenges the conviction,
26   an order of restitution or forfeiture, the entry of judgment against the defendant, or any
27   aspect of the defendant's sentence, including the manner in which the sentence is
28   determined, including but not limited to any appeals under 18 U.S.C. § 3742 (sentencing


                                                  -5-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 6 of 12




 1   appeals) and motions under 28 U.S.C. §§ 2241 and 2255 (habeas petitions), and any right
 2   to file a motion for modification of sentence, including under 18 U.S.C. § 3582(c). This
 3   waiver shall result in the dismissal of any appeal, collateral attack, or other motion the
 4   defendant might file challenging the conviction, order of restitution or forfeiture, or
 5   sentence in this case. This waiver shall not be construed to bar a claim by the defendant of
 6   ineffective assistance of counsel. This waiver shall not be construed to bar an otherwise-
 7   preserved claim of ineffective assistance of counsel or of “prosecutorial misconduct” (as
 8   that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).
 9   7.     DISCLOSURE OF INFORMATION
10          (a)      The United States retains the unrestricted right to provide information and
11   make any and all statements it deems appropriate to the U.S. Probation Office and to the
12   Court in connection with the case.
13          (b)      Any information, statements, documents, and evidence that the defendant
14   provides to the United States pursuant to this agreement may be used against the defendant
15   at any time.
16          (c)      The defendant shall cooperate fully with the U.S. Probation Office. Such
17   cooperation shall include providing complete and truthful responses to questions posed by
18   the U.S. Probation Office including, but not limited to, questions relating to:
19                  (1)    criminal convictions, history of drug abuse, and mental illness; and
20                  (2)    financial information, including present financial assets or liabilities
21   that relate to the ability of the defendant to pay a fine or restitution.
22   8.     FORFEITURE           -    CRIMINAL,          CIVIL,     AND          ADMINISTRATIVE
23          PROCEEDINGS
24          (a)      Nothing in this agreement shall be construed to protect the defendant from
25   administrative or civil forfeiture proceedings or prohibit the United States from proceeding
26   with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
27   monetary penalties, including restitution imposed by the Court, shall be due immediately
28   upon judgment, shall be subject to immediate enforcement by the United States, and shall


                                                   -6-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 7 of 12




 1   be submitted to the Treasury Offset Program so that any federal payment or transfer of
 2   returned property the defendant receives may be offset and applied to federal debts (which
 3   offset will not affect the periodic payment schedule). If the Court imposes a schedule of
 4   payments, the schedule of payments shall be merely a schedule of minimum payments and
 5   shall not be a limitation on the methods available to the United States to enforce the
 6   judgment.
 7          (b)    The defendant agrees to forfeit, and hereby forfeits, all interest in any asset
 8   that the defendant owns or over which the defendant exercises control, directly or
 9   indirectly, as well as any property that is traceable to, derived from, fungible with, or a
10   substitute for property that constitutes the proceeds of the offense, or which was used to
11   facilitate the commission of the offense, including the following property:
12
13          A sum of money equal to $3,357.00 in United States currency, which amount
14          represents the proceeds that the defendant obtained, directly or indirectly, possessed,
15          owned, and exercised dominion or control.
16
17          (c)    The defendant further agrees to waive all interest in any such asset in any
18   administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal.
19   The defendant agrees to consent to the entry of orders of forfeiture for such property and
20   waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
21   notice of the forfeiture in the charging instrument, announcement of the forfeiture at
22   sentencing, and incorporation of the forfeiture in the judgment. The defendant further
23   understands and agrees that forfeiture of the assets is appropriate and in accordance with
24   the applicable forfeiture statutes, which may include 8 U.S.C. § 1324(b), 18 U.S.C.
25   §§ 924(d), 981, 982 and 2253, 21 U.S.C. §§ 853 and 881, and 28 U.S.C. § 2461(c).
26          (d)    Forfeiture of the defendant’s assets shall not be treated as satisfaction of any
27   fine, restitution, cost of imprisonment, or any other penalty this court may impose upon the
28   defendant in addition to forfeiture. This agreement does not preclude the United States


                                                 -7-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 8 of 12




 1   from instituting any civil or administrative forfeiture proceedings as may be appropriate
 2   now or in the future.
 3          (e)    The defendant agrees to waive all constitutional and statutory challenges in
 4   any manner (including direct appeal, habeas corpus, double jeopardy or any other means)
 5   to any forfeiture imposed as a result of this guilty plea or any pending or completed
 6   administrative or civil forfeiture actions, including that the forfeiture constitutes an
 7   excessive fine or punishment. The defendant agrees to take all steps as requested by the
 8   United States to pass clear title to forfeitable assets to the United States, and to testify
 9   truthfully in any judicial forfeiture proceeding. The defendant acknowledges that all
10   property covered by this agreement is subject to forfeiture as proceeds of illegal conduct,
11   property facilitating illegal conduct, and substitute assets for property otherwise subject to
12   forfeiture, and that no other person or entity has a legitimate claim to these items listed.
13          (f)    The defendant agrees not to file a claim to any of the listed property in any
14   civil proceeding, administrative or judicial, which may be initiated. The defendant further
15   agrees that he will not contest civil, administrative or judicial forfeiture of the listed
16   property. The defendant agrees to waive his right to notice of any forfeiture proceeding
17   involving this property, and agrees not to file a claim or assist others in filing a claim in
18   that forfeiture proceeding.
19          (g)    The United States reserves its right to proceed against any remaining assets
20   not identified either in this agreement or in any civil actions which are being resolved along
21   with this plea of guilty, including any property in which the defendant has any interest or
22   control, if said assets, real or personal, tangible or intangible were involved in the offense.
23          (h)    The defendant hereby waives, and agrees to hold the government and its
24   agents and employees harmless from any and all claims whatsoever in connection with the
25   seizure, forfeiture, and disposal of the property described above. Without limitation, the
26   defendant understands and agrees that by virtue of this plea of guilty, the defendant will
27   waive any rights or cause of action that the defendant might otherwise have had to claim
28   that he is a “substantially prevailing party” for the purpose of recovery of attorney fees and


                                                  -8-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 9 of 12




 1   other litigation costs in any related civil forfeiture proceeding pursuant to 28 U.S.C.
 2   § 2465(b)(1).
 3   9.       ELEMENTS
 4                     Possession with Intent to Distribute Methamphetamine
 5            On or about August 28, 2020, in the District of Arizona,
 6            1.     Defendant knowingly or intentionally possessed 50 grams or more of a
 7                   mixture and substance containing a detectable amount of methamphetamine
 8                   its salts, isomers, and salts of its isomers, a Schedule II controlled substance;
 9            2.     Defendant possessed it with an intent to distribute it to another person.
10   10.      FACTUAL BASIS
11            The defendant admits that the following facts are true and that if this matter were to
12   proceed to trial the United States could prove the following facts beyond a reasonable
13   doubt:
14                     Possession with Intent to Distribute Methamphetamine
15            (a)    On August 28, 2020, in the District of Arizona, defendant Andrew Walsh,
16   intentionally possessed approximately 496.9 grams of a mixture and substance containing
17   a detectable amount of methamphetamine, its salts, isomers, and salts of its isomers, a
18   Schedule II controlled substance, with the intent to distribute it to another person in
19   exchange for monetary payment. The government seized $3,357.00 in United States
20   currency which the defendant gained through and/or intended to use for the distribution of
21   methamphetamine.
22
23            Defendant shall swear under oath to the accuracy of this statement and, if the
24   defendant should be called upon to testify about this matter in the future, any intentional
25   material inconsistencies in the defendant’s testimony may subject the defendant to
26   additional penalties for perjury or false swearing, which may be enforced by the United
27   States under this agreement.
28


                                                   -9-
      Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 10 of 12




 1                APPROVAL AND ACCEPTANCE OF THE DEFENDANT
 2          I have read the entire plea agreement with the assistance of my attorney. I
 3   understand each of its provisions and I voluntarily agree to it.
 4          I have discussed the case and my constitutional and other rights with my attorney.
 5   I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
 6   to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
 7   present evidence in my defense, to remain silent and refuse to be a witness against myself
 8   by asserting my privilege against self-incrimination, all with the assistance of counsel, and
 9   to be presumed innocent until proven guilty beyond a reasonable doubt.
10          I agree to enter my guilty plea as indicated above on the terms and conditions set
11   forth in this agreement.
12          I have been advised by my attorney of the nature of the charges to which I am
13   entering my guilty plea. I have further been advised by my attorney of the nature and range
14   of the possible sentence and that my ultimate sentence shall be determined by the Court
15   after consideration of the advisory Sentencing Guidelines.
16          My guilty plea is not the result of force, threats, assurances, or promises, other than
17   the promises contained in this agreement. I voluntarily agree to the provisions of this
18   agreement and I agree to be bound according to its provisions.
19          I understand that if I am granted probation or placed on supervised release by the
20   Court, the terms and conditions of such probation/supervised release are subject to
21   modification at any time. I further understand that if I violate any of the conditions of my
22   probation/supervised release, my probation/supervised release may be revoked and upon
23   such revocation, notwithstanding any other provision of this agreement, I may be required
24   to serve a term of imprisonment or my sentence otherwise may be altered.
25          This written plea agreement, and any written addenda filed as attachments to this
26   plea agreement, contain all the terms and conditions of the plea.            Any additional
27   agreements, if any such agreements exist, shall be recorded in a separate document and
28


                                                 - 10 -
Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 11 of 12
Case 2:20-cr-00584-DJH Document 32 Filed 04/26/21 Page 12 of 12
